DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 13, 2021 is being considered by the examiner.

				    Preliminary Amendment 
3.	Claims 1-3 have been canceled. Claims 4-23 are pending for examination.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,382,815 B2, claims 1-2 of U.S. Patent No. US 10,904,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application .

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7	Claims 4-8, 10-14, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell Pub No. US 2008/0204604 A1 (Hereinafter “Campbell”) in view of Blight et al. Pub. No.: US 2011/0307914 A1 (Hereinafter “Blight”).

 	Regarding Claim 4, Campbell discloses a media device (see abstract), comprising: 
a plurality of tuner systems (see fig.1 and paragraph [0006]), each including: 
a tuner configured to receive a selected media content event (see fig.1 and paragraphs [0006-0007]); and 

Campbell fails to teach:
a primary content buffer communicatively coupled to the plurality of tuner systems and configured to store the media content event received from the tuner buffer corresponding to a selected one of the plurality of tuner systems;
 wherein the primary content buffer is configured to output the media content event to a display system.
 In analogous art, Blight teaches:
a primary content buffer communicatively coupled to the plurality of tuner systems and configured to store the media content event received from the tuner buffer corresponding to a selected one of the plurality of tuner systems (see fig.1, paragraphs [0024] and  [0030]);
 wherein the primary content buffer is configured to output the media content event to a display system (see fig.1 and paragraph [0030]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the media device of Campbell with 

the teaching as taught by Blight in order a user may configure their media device to tune 

to particular program content of interest, thereby enhancing storage and access to 

program event content.

Regarding Claim 5, Campbell in view of Blight teach the media device as discussed in the rejection of claim 4. Campbell further discloses wherein the selected 

Regarding Claim 6, Campbell in view of Blight teach the media device as discussed in the rejection of claim 4. Campbell further discloses a buffer manager configured to manage operation of each of the plurality of tuner systems, wherein the buffer manager controls a selected one of the plurality of tuner systems to output its stored selected media content event to the primary content buffer (see paragraph [0008]).

Regarding Claim 7, Campbell in view of Blight teach the media device as discussed in the rejection of claim 4. Campbell further discloses wherein each tuner buffer comprises a separate memory medium that has a predetermined amount of memory storage capacity (see paragraph [0008]). 
. 
	Regarding Claim 8, Campbell in view of Blight teach the media device as discussed in the rejection of claim 4. Campbell further discloses wherein the primary content buffer comprises a primary buffer memory medium that is separate from the memory mediums of the tuner buffers in each of the plurality of tuner systems (see paragraph [0012]).  

	Regarding Claim 10, Campbell in view of Blight teach the media device as discussed in the rejection of claim 4. Blight further discloses a remote interface configured to receive user instructions from a remote control, wherein a received first 

 	Regarding Claim 11, Campbell in view of Blight teach the media device as discussed in the rejection of claim 10. Blight further discloses wherein the EPG presents at least one icon that identifies at least one media content event indicated on the EPG, and wherein the icon indicates that the identified media content event is currently being received by one of the plurality of tuner systems (see paragraph [0020]). 

Regarding Claim 12, Campbell in view of Blight teach the media device as discussed in the rejection of claim 10. Blight further discloses wherein the EPG presents a listing that identifies at least one of a channel or a media content event, wherein the listing indicates that the at least one of a channel or a media content event is currently being received by one of the plurality of tuner systems (see paragraph [0020]). 

 	Regarding Claim 13, Campbell discloses a method for presenting media content received by a media device, wherein the media device comprises a plurality of tuner systems that includes at least a first tuner system and a second tuner system (see abstract), the method comprising:

storing a portion of the streaming first media content event into a first tuner buffer of the first tuner system (see fig.1 and paragraph [0008]); 
tuning a second tuner of the second tuner system to receive a second broadcasting stream comprising a streaming second media content event (see fig.1 and paragraphs [0006-0007]),  
wherein the streaming second media content event is different from the streaming first media content event (see paragraph [0007]); 
storing a portion of the streaming second media content event into a second tuner buffer of the second tuner system (see fig.1 and paragraph [0008]);
 receiving a user selection for presentation of one of the streaming first media content event and the streaming second media content event (see fig.1 and paragraphs [0006-0007]); 
Campbell fails to teach:
storing the portion of the streaming first media content event in a primary content buffer in response to the user selection of the streaming first media content event;
storing the portion of the streaming second media content event in the primary content buffer in response to the user selection of the streaming second media content event; and 
communicating the selected one of the streaming first media content event and the streaming second media content event for presentation on a display. 

storing the portion of the streaming first media content event in a primary content buffer in response to the user selection of the streaming first media content event (see fig.1, paragraphs [0024] and [0030]); 
storing the portion of the streaming second media content event in the primary content buffer in response to the user selection of the streaming second media content event (see paragraphs [0024] and [0030]); and 
communicating the selected one of the streaming first media content event and the streaming second media content event for presentation on a display  (see paragraph [0030]); 
. Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Campbell with 

the teaching as taught by Blight in order a user may configure their media device to tune 

to particular program content of interest, thereby enhancing storage and access to 

program event content.

Regarding Claim 14, Campbell in view of Blight teach the media device as discussed in the rejection of claim 13. Campbell further discloses wherein storing the portion of the streaming first media content event into the first tuner buffer of the first tuner system comprises storing the portion of the streaming first media content event into a first memory medium of the first tuner buffer, wherein storing the portion of the streaming second media content event into the second tuner buffer of the second tuner system comprises storing the portion of the streaming second media content event into a second memory medium of the second tuner buffer (see fig.1 and paragraphs [0006-

 	Regarding Claim 16, Campbell in view of Blight teach the method as discussed in the rejection of claim 13. Blight further discloses receiving a first user instruction causing the media device to generate an electronic program guide (EPG) that is presented to a user, and wherein receiving the user selection for presentation of one of the streaming first media content event and the streaming second media content event is a second user instruction made by the user via the presented EPG (see paragraph [0020]). 

	Regarding Claim 17, Campbell in view of Blight teach the method as discussed in the rejection of claim 16. Blight further discloses wherein the EPG presents at least one icon that identifies at least one media content event indicated on the EPG, and wherein the icon indicates that the identified media content event is currently being received by one of the plurality of tuner systems (see paragraph [0020]). 

	Regarding Claim 18, Campbell in view of Blight teach the method as discussed in the rejection of claim 16. Blight further discloses wherein the EPG presents a listing that identifies at least one of a channel or a media content event, wherein the listing 

	 Regarding Claim 19, the claim is directed toward embody the method of claim 13 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight discussed with respect to claim 13 in a “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

	 Regarding Claim 20, the claim is directed toward embody the method of claim 14 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight discussed with respect to claim 14 in “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

 	Regarding Claim 22, the claim is directed toward embody the method of claim 16 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight discussed with respect to claim 16 in “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

	Regarding Claim 23, the claim is directed toward embody the method of claim 18 in “non-transitory computer-readable storage medium”. It would have been obvious to 

8.	Claims 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell Pub No. US 2008/0204604 A1 (Hereinafter “Campbell”) in view of Blight et al. Pub. No. US 2011/0307914 A1 (Hereinafter “Blight”), further in view of MUN Pub No. US 2015/0304706 A1 (Hereinafter “MUN”).

	Regarding Claim 9, Campbell in view of Blight teach the media device as discussed in the rejection of claim 4.
	Campbell further discloses wherein the tuner of each of the plurality of tuner systems is configured to receive a media content stream (see paragraph [0007]), 
	Campbell in view of Blight fail to teach:
 	wherein the media content stream comprises a plurality of different media content events multiplexed together into the media content stream, and wherein each of the tuner systems comprises a de-multiplexor that is configured to: receive the media content stream received by the associated tuner of the tuner system; de-multiplex the selected media content event from the plurality of different streaming media content events; and output the selected media content event to an input of the associated tuner buffer of the tuner system. 
	In analogous art, MUN teaches:

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the media device of Campbell in view of Blight with the teaching as taught by MUN in order channel zapping can be quickly performed using a plurality of tuners and channel lists, thereby channel is immediately changed upon inputting of a command and corresponding contents to the changed channel is immediately provided to a user.
	
	Regarding Claim 15, Campbell in view of Blight teach the method as discussed in the rejection of claim 13.
	Campbell in view of Blight fail to teach:
wherein the first and second broadcasting media content streams each comprise a plurality of different media content events multiplexed together, and further comprising: de-multiplexing the streaming first and second media content events from the corresponding plurality of different streaming media content events; and outputting the streaming first and second media content events to an input of the corresponding tuner buffer. 

wherein the first and second broadcasting media content streams each comprise a plurality of different media content events multiplexed together, and further comprising: de-multiplexing the streaming first and second media content events from the corresponding plurality of different streaming media content events; and outputting the streaming first and second media content events to an input of the corresponding tuner buffer (see paragraphs [0026] and [0071]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Campbell in view of Blight with the teaching as taught by MUN in order channel zapping can be quickly performed using a plurality of tuners and channel lists, thereby channel is immediately changed upon inputting of a command and corresponding contents to the changed channel is immediately provided to a user.

	Regarding Claim 21, the claim is directed toward embody the method of claim 15 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight and MUN discussed with respect to claim 15 in “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T/Examiner, Art Unit 2424